HEDRICK, Judge.
Defendant’s three assignments of error relate to the court’s instructions to the jury.
First, based on two specific exceptions to the instructions to the jury, defendant contends “the Judge made statements that might have been construed by a jury as the trial Judge’s opinion on the matter.”
While the instructions complained of might have been better stated, no prejudicial error is made to appear.
By his second assignment of error, defendant contends the court failed to instruct the jury that malice is a constituent element of second degree murder.
When the charge is considered contextually, it is clear that the judge correctly defined second degree murder and all of its constituent elements.
*374The errors assigned are not sustained. Defendant’s trial in. Superior Court was free from prejudicial error.
No error.
Judges Morris and Vaughn concur.